


Exhibit 10.12
August 23, 2012


Mark Foley


Re:    Employment Offer Letter Agreement
Dear Mark:
ZELTIQ Aesthetics, Inc. (the “Company”) is pleased to offer you employment on
the following terms:
1.
Duties and Responsibilities.



(a)Duties, Title, Reporting Relationship, and Work Location. Your title will be
President and Chief Executive Officer (“CEO”) and you will have the duties
associated with this position at the Company (which shall be consistent with
those of a chief executive officer of a comparable company). You will report
directly to the Company's Board of Directors (the “Board”) and will work at our
facility located at 4698 Willow Road, Pleasanton, California. The Company may
change your position, duties and work location from time to time as it deems
necessary, subject to the terms of this offer letter agreement (the
“Agreement”). The date you sign this Agreement will be your start date (the
“Start Date”). In addition, the Company shall use its reasonable efforts to
cause you to be elected to serve as a member of the Company's Board during your
employment with the Company.


(b)Other Obligations. While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.
During the term of your employment by the Company, except on behalf of the
Company, you shall not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by you to compete
directly with the Company, throughout the world, in any line of business engaged
in (or planned to be engaged in) by the Company; provided, however, that
anything above to the contrary notwithstanding, you may own, as a passive
investor, securities of any competitor corporation, so long as your direct
holdings in any one such corporation shall not in the aggregate constitute more
than 1% of the voting stock of such corporation. You currently serve as a
Partner with RWI Ventures II, as Senior Advisor for TauTona Group and as
Executive Chairman for Onpharma. The Board acknowledges and understands that you
are involved with these organizations and agrees that your involvement may
continue during the course of your employment with the Company.


2.Compensation And Benefits.


(a)Base Salary. Your base salary will be $500,000 annually, less payroll
deductions and all required withholdings. You will be paid semi-monthly (paid on
the 15th and the last day of the month). The Board's Compensation Committee
shall review your salary level annually, although any increase in salary will be
at the Board's sole discretion.


(b)Bonus Plan. For each year of your employment, you will be eligible to receive
a target bonus of up to 75% of your base salary (your “Target Bonus”) based upon
both your job performance and the Company's performance against performance
targets set for you and the Company by the Board during the 60 day period
following your Start Date (and, thereafter, within 60 days of the beginning of
the calendar year). The Board shall determine, in its sole discretion, whether
you are entitled to receive any such bonus and, if so, the amount of any such
bonus. Any such bonus for 2012 will be pro-rated based upon your actual days of
service as Interim CEO and as CEO pursuant to this Agreement. In order to earn
any such bonus, you must remain employed by the Company through the date the
bonus is paid. In all events, any such bonus will be paid not later than March
15 of the subsequent year.


(c)Company Benefits. You will be eligible for the standard Company benefits
including health insurance, flexible time off, vacation in accordance with the
Company's vacation policy and holidays. Many of these benefits are governed by
summary plan descriptions which are available for your review. The Company may
modify your compensation and benefits from time to time at its discretion,
subject to the terms of this Agreement.


(d)Relocation Assistance. You will relocate to the San Francisco Bay Area within
twelve (12) months of the Start Date. In order to assist you in this relocation,
the Company will pay you the total gross amount of fifty thousand dollars
($50,000.00) at the time you relocate to the Bay Area (the “Relocation
Payment”). You may use the Relocation Payment for any relocation costs that you
wish and you will not be required to submit any relocation expenses to the
Company for approval or reimbursement.




--------------------------------------------------------------------------------




However, it is recommended that you keep the receipts of all expenditures for
tax purposes. Please note that the Relocation Payment is considered compensation
to you, it will be subject to withholding and payroll taxes, and the Company
will add the Relocation Payment onto your year-end Form W-2. You may be able to
deduct certain moving expenses on your tax return for the year in which you
move. It is suggested that you consult with a tax advisor for guidance on which
relocation expenses are deductible.


(e)Commute Expenses. For a period of twelve (12) months from the Start Date, or
the date you relocate to California (whichever comes first), the Company will
reimburse you up to $4,000.00 per month gross for Commute Expenses that you
incur on the Company's behalf. For purposes of this Agreement, “Commute
Expenses” shall mean temporary lodging, and automobile rental or lease. You will
submit such expenses for reimbursement by the Company which will process them
pursuant to its standard expense reimbursement policy.


(f)Equity.


(i)Treatment of Consulting Options. On April 19, 2012, you and the Company
entered into a Consulting Agreement to retain your services as Interim CEO (the
“Consulting Agreement”). Pursuant to Section 2.2 of the Consulting Agreement,
you were granted a nonqualified stock option and restricted stock units (“RSUs”)
(collectively, the “Consultant Equity”) which shall continue to vest during the
term of the Consulting Agreement as if the Consulting Agreement had not
terminated. Consequently, notwithstanding Section 2.2 of the Consulting
Agreement, the Consultant Equity will not be accelerated and will not be deemed
100% vested at the time you sign this Agreement. Your rights to exercise and/or
retain any of the Consultant Equity, except as set forth herein, shall be as
specified in the applicable agreement and equity plans. As a result, the
Consultant Equity shall continue to vest, and be 100% vested on October 12,
2012, provided that you continue to provide services to the Company until such
date.


(ii)Base Equity Grant. Subject to the approval of the Board, and effective on
the Start Date, you will be granted: (a) a nonqualified stock option to purchase
858,667 of shares of the Company's Common Stock (the “Base Equity Option”); and
(b) 429,333 Restricted Stock Units (“Base Equity RSUs”) under the Company's 2011
Equity Plan (the “Plan”). The Base Equity Option and RSUs will be subject to the
terms and conditions of the Plan and the standard stock option and RSU
agreements provided pursuant to the Plan, which you shall be required to sign as
a condition of receiving the Base Equity Option and the Base Equity RSUs. The
Base Equity Option and Base Equity RSUs shall vest based upon your continued
service to the Company, with 25% of the total number of shares vesting on
October 13, 2013, and 1/48th of the total number of shares vesting each month
thereafter. The exercise price of the Base Equity Option shall be the closing
price of the Company's common stock on the Nasdaq Global Select Market on the
Start Date.


(iii)Incentive Equity Grants. Subject to the approval of the Board, and
effective on the Start Date, you will be granted: (a) a nonqualified stock
option to purchase 572,435 of shares of the Company's Common Stock (the
“Incentive Equity Option”); and (b) 286,215 Restricted Stock Units (“Incentive
Equity RSUs”), each under the Company's 2011 Equity Plan. The vesting schedule
for each of the Incentive Equity Option and the Incentive Equity RSUs shall be
as follows:


(1)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company's Common Stock during
the immediately preceding 90-day period is $10 or more;


(2)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company's Common Stock during
the immediately preceding 90-day period is $15 or more;


(3)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company's Common Stock during
the immediately preceding 90-day period is $20 or more;


(4)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company's Common Stock during
the immediately preceding 90-day period is $25 or more; and


(5)20% of the shares subject to each such equity award shall vest on the first
date that the weighted average stock price of the Company's Common Stock during
the immediately preceding 90-day period is $30 or more.


Notwithstanding the foregoing, in the event of a Change in Control, the price at
which the Company's Common Stock is valued in such transaction shall be
substituted for the 90-day weighted average stock price of the Company's Common
Stock for purposes of determining your entitlement, if any, to receive any
vesting of Incentive Equity Options and Incentive Equity RSUs. The exercise
price of the Incentive Equity Option shall be the closing price of the Company's
common stock on the Nasdaq Global Select Market on the Start Date.




--------------------------------------------------------------------------------




3.
Severance Benefits.



(a)At-Will Employment. You will be an at-will employee of the Company, which
means the employment relationship can be terminated by either you or the Company
at any time, with or without Cause (as defined herein), and with or without
advance notice. Further, your participation in any stock option program or
benefit program is not to be regarded as assuring you of continuing employment
for any particular period of time.


(b)Termination Without Cause Outside of a Change in Control.


(i)Preconditions. If at any time (other than during the one year period after
the consummation of a Change in Control, as defined herein): (i) your employment
with the Company is terminated by the Company without Cause (and other than a
result of your death or disability); and (ii) not later than 60 days following
your termination of employment you execute a general release of claims (the
“Release”) in favor of the Company in such form provided by the Company, return
such Release to the Company within the applicable time period set forth therein,
and permit such Release to become effective in accordance with its terms; then,
on the sixtieth (60th) day following such termination of employment, you shall
receive or commence to receive, as the case may be, the severance benefits set
forth in Section 3(b)(ii).


(ii)Severance Benefits. If you meet the conditions set forth in Section 3(b)(i),
you shall be entitled to receive:


(1)Continuation of your then-current base salary, less required deductions and
withholdings, for a period of one year after your employment termination date,
payable on the Company's regular payroll dates;


(2)Provided that the Company determines to pay bonuses for the year in which
your employment termination occurs, you shall receive a pro-rata portion of your
target bonus for that year, less required deductions and withholdings, based
upon the actual number of days you serve as CEO under this Agreement during that
year;


(3)The Company will pay your COBRA health insurance premiums sufficient to
maintain your then-current coverage for a period of one year following
termination of employment, provided that you timely elect COBRA, continue to be
eligible for COBRA during such time period, and do not become eligible for
health insurance benefits through another employer. You agree to promptly notify
the Company in writing if you become eligible for health insurance benefits
through another employer during the time you are receiving Severance Benefits.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing COBRA subsidy without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall instead provide you
with a taxable monthly payment equal to the monthly COBRA subsidy, which shall
be paid regardless of whether you elect COBRA coverage, shall commence in the
month following the month in which you incur a Separation from Service (as
defined in Section 4(c) below) and shall end on the earlier of the date you
obtain other employment and the one year anniversary of your Separation from
Service; and


(4)The Company will accelerate the vesting of the Base Equity Option and the
Base Equity RSUs such that, as of your last date of employment, you will be
deemed vested in any such equity which would have vested during the one year
period after the termination date of your employment.


(c)Qualifying Termination Within One Year After A Change In Control.


(i)Preconditions. If: (i) your employment with the Company is terminated without
Cause (and other than a result of your death or disability) or by you for Good
Reason, and in either event within one year after the consummation of a Change
in Control; and (ii) not later than 60 days following your termination of
employment you execute a Release in favor of the Company in such form provided
by the Company, return such Release to the Company within the applicable time
period set forth therein, and permit such Release to become effective in
accordance with its terms; then, on the sixtieth (60th) day following




--------------------------------------------------------------------------------




such termination of employment, you shall receive or commence to receive, as the
case may be, the severance benefits set forth in Section 3(c)(ii).


(ii)Severance Benefits. If you meet the conditions set forth in Section 3(c)(i),
you shall be entitled to receive:


(1)Continuation of your then-current base salary, less required deductions and
withholdings, for a period of one year after your employment termination date,
payable on the Company's regular payroll dates;


(2)Your Target Bonus, less required deductions and withholdings, for the year in
which your employment terminates;


(3)The Company will pay your COBRA health insurance premiums sufficient to
maintain your then-current coverage for a period of one year following
termination of employment, provided that you timely elect COBRA, continue to be
eligible for COBRA during such time period and do not become eligible for health
insurance benefits through another employer. You agree to promptly notify the
Company in writing if you become eligible for health insurance benefits through
another employer during the time you are receiving Severance Benefits.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing COBRA subsidy without
potentially violating applicable law (including, without limitation, Section
2716 of the Public Health Service Act), the Company shall instead provide you
with a taxable monthly payment equal to the monthly COBRA subsidy, which shall
be paid regardless of whether you elect COBRA coverage, shall commence in the
month following the month in which you incur a Separation from Service (as
defined in Section 4(c) below) and shall end on the earlier of the date you
obtain other employment and the one year anniversary of your Separation from
Service; and


(4)The Company will accelerate the vesting of the Base Equity Option and the
Base Equity RSUs such that, as of your last date of employment, you will be
deemed vested in any such equity that would have vested during the one year
period after the termination date of your employment.


(d)Definitions.


(1)“Change in Control” shall mean: (a) a sale of all or substantially all of the
Company's assets, or (b) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction other than any transaction involving the issuance of any
newly issued equity securities solely for cash.


(2)“Cause” shall mean a determination by the Board in good faith and in its sole
discretion that there has been: (i) a willful failure by you to substantially
perform your duties hereunder, other than a failure resulting from your complete
or partial incapacity due to physical or mental illness or impairment; (ii) a
willful act by you which constitutes gross misconduct and which is injurious to
the Company; (iii) a willful breach by you of a material provision of this
Agreement; (iv) a material and willful violation by you of a federal or state
law or regulation applicable to the business of the Company; (v) your conviction
for a felony or a misdemeanor involving moral turpitude; or (vi) termination of
your employment in connection with the bankruptcy, insolvency, liquidation, or
similar winding-up of the business of the Company.
(3)“Good Reason” shall mean: (i) any material reduction in your base salary
(except for any changes applicable to all executives of the Company), (ii) a
material diminution of your job duties or responsibilities, or (iii) a change in
the location of your employment of more than 20 miles (which is material) from
its current location unless such relocation is within 50 miles of your principal
residence; provided, however, that in order to terminate your employment for
Good Reason you shall first give the Company written notice stating with
reasonable specificity the basis for the termination with Good Reason within
ninety (90) days of the first occurrence of the event giving rise to Good
Reason; give the Company a period of thirty (30) days to cure or remedy the
problem, unless such problem cannot be cured or remedied within thirty (30)
days, in which case the period for remedy or cure shall be extended for a
reasonable time (not to exceed an additional thirty (30) days); and terminate
your employment within thirty (30) days following the expiration of such cure
period.


4.Compliance with IRC Section 409A.


(a)Exemptions. The severance and other benefits under this letter are intended
to qualify for exemptions from application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance




--------------------------------------------------------------------------------




thereunder and any state law of similar effect (collectively, “Section 409A”),
provided under Treasury Regulations 1.409A-1(b)(4), 1.409A1-(b)(5) and
1.409A-1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions, and to the extent not so exempt,
this letter (and any definitions hereunder) will be construed in a manner that
complies with Section 409A to the extent necessary to avoid adverse personal tax
under Section 409A.


(b)Deferral. Notwithstanding anything herein to the contrary, if at the time of
your termination of employment with the Company you are a “specified employee”
as defined in Section 409A and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any adverse tax consequences under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to you) until the date that is six months
and one day following your termination of employment with the Company (or such
earlier date as is permitted without incurring adverse consequences under
Section 409A).


(c)Separation from Service. Notwithstanding anything to the contrary herein, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this letter providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Section 409A and, for purposes
of this letter, references to a “resignation,” “termination,” “termination of
employment” or like terms shall mean Separation from Service.


5.Parachute Payments.


(a)Reduced Payment. If any payment or benefit you would receive from the Company
or otherwise in connection with a Change of Control or other similar transaction
(“Payment”) would: (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code; and (ii) but for this sentence, be subject to the
excise tax imposed by section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount. The “Reduced Amount” will be
either: (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax; or (y) the largest portion, up
to and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
amount of the Payment notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction will occur in the manner that results in the greatest
economic benefit for you.


(b)Calculations. The independent registered public accounting firm engaged by
the Company for general audit purposes as of the day prior to the effective date
of the event described in Section 280G(b)(2)(A)(i) of the Code will perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change of Control or similar transaction, the
Company will appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The independent
registered public accounting firm engaged to make the determinations hereunder
will provide its calculations, together with detailed supporting documentation,
to the Company and you within 30 calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Company or
you) or such other time as reasonably requested by the Company or you. Any good
faith determinations of the independent registered public accounting firm made
hereunder will be final, binding and conclusive upon the Company and you.


(c)Employee Agreement. You will sign and fully comply with the Company's
Employee Agreement.


(d)Termination of Consulting Agreement. You and the Company agree that as of the
Start Date, the Consulting Agreement shall be deemed mutually terminated, and
that you shall not be entitled to the lump sum payment set forth in Section 3.2
thereof, nor to the accelerated vesting of the Consultant Equity set forth in
Section 2.2 thereof. Consequently, you shall be entitled to the cash
compensation under the Consulting Agreement up and to the Start Date, and the
Consultant Equity shall continue to vest, and be 100% vested on October 12,
2012, provided that you continue to provide services to the Company until such
date.


(e)Dispute Resolution. You and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to your
employment with the Company (including the termination of your employment), or
arising from or related to the enforcement, breach, performance, interpretation,
or execution of this Agreement, shall be resolved solely and exclusively, to the
fullest extent permitted by law, by final, binding and confidential arbitration
in San Francisco, California conducted before a single arbitrator by Judicial
Arbitration and Mediation Services, Inc. (“JAMS”) or its successor, under the
then-applicable JAMS rules (which can be found at the following web address:
http://www.jamsadr.com/rulesclauses). By agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or by administrative proceeding. The arbitrator shall:
(a) have the authority to compel adequate




--------------------------------------------------------------------------------




discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator's essential findings and conclusions and a statement of
the award. The arbitrator shall be authorized to determine if an issue is
subject to this arbitration obligation, and to award any or all remedies that
you or the Company would be entitled to seek in a court of law. The Company
shall pay all costs and fees in excess of the amount of court fees that you
would be required to incur if the dispute were filed or decided in a court of
law. Nothing in this Agreement shall prevent either you or the Company from
obtaining injunctive relief in court if necessary to prevent irreparable harm
pending the conclusion of any arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and the
state courts of any competent jurisdiction.
6.Other Terms.


(a)Company Rules and Regulations. As a Company employee, you will be expected to
abide by the Company rules and regulations, acknowledge in writing that you have
read and will comply with the Company's Employee Handbook.


(b)Proof of Right to Work/Background and Reference Checks. As required by law,
this offer is subject to satisfactory proof of your right to work in the United
States. This can be determined by presenting documentation within three (3)
business days of starting your new position that demonstrates that you have
authorization to work in the United States. This offer is also subject to your
satisfactory completion of a background and reference check,


(c)Entire Agreement. This letter, together with your Employee Agreement, forms
the complete and exclusive statement of your employment agreement with the
Company. The employment terms in this letter supersede any other agreements or
promises made to you by anyone, whether oral or written. This letter agreement
cannot be changed except in a writing signed by you and a duly authorized
officer of the Company.


(d)Choice of Law. This Agreement shall be governed by California law.
Please sign and date this letter, and return it to me by August 23, 2012, if you
wish to accept employment at the Company under the terms described above.
We look forward to your favorable reply and to a productive and enjoyable work
relationship.
Sincerely,






/s/ Bryan Roberts                    
Bryan Roberts
Member of the Board of Directors and Chair of the Nominating and Corporate
Governance Committee


Accepted:




/s/ Mark Foley            8/23/12
Mark Foley            Date




